Name: Commission Regulation (EEC) No 2778/89 of 14 September 1989 amending Annexes III and IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Thailand (category 7)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/18 Official Journal of the European Communities 15. 9 . 89 COMMISSION REGULATION (EEC) No 2778/89 of 14 September 1989 amending Annexes III and IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Thailand (category 7) Whereas it is therefore necessary to amend Annexes III and IV bis to Regulation (EEC) No 4136/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 2729/89 (2), and in particular Article 17 thereof, Whereas, with a view to the introduction of the combined nomenclature, the Community has negotiated with Thailand an Agreed Minute modifying the quantitative limites for category 7 products provided for in the Agreement between the EEC and Thailand on trade in textiles ; Whereas the Council decided, on 24 July 1989, that this Agreed Minute should be applied provisionally pending its formal conclusion : HAS ADOPTED THIS REGULATION : Article 1 Annexes III and TV bis to Regulation (EEC) No 4136/86 are hereby amended for Thailand in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1989. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 42. (2) OJ No L 263, 9 . 9 . 1989, p. 9 . No L 268/ 1915. 9. 89 Official Journal of the European Communities ANEX 1 . In group IB of Annex III (category 7, Thailand) the table is replaced by the following table : 'Category CN code Description Third country Unit Year Annual quantitative limit 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt- blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres Thailand 1 000 pieces 1988 1989 1990 1991 4 210 4 420 4 641 4 873' 2. In group I B of Annex IV bis (category 7, Thailand) the table is replaced by the following table : 'Category CN code Description Third country Member State Unit Quantitative limit from 1 January to 31 December 1988 1989 1990 1991 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether , or not knitted or crocheted, of wool, cotton or man-made fibres Thailand D F I BNL UK IRL DK GR ES PT 1 000 pieces 1304 472 1 296 428 408 18 190 19 66 9 1 339 535 1 345 443 434 20 196 23 74 11 1377 592 1399 460 462 23 202 26 86 14 1415 652 1 458 476 490 25 208 29 102 18 ' EEC 4 210 4 420 4 641 4 873'